DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1 and 3-12 are pending.
	Claim 2 is cancelled.


Allowable Subject Matter
Claims 1 and 3-12 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Matsuyama, US Patent Pub. US 2013/0261857 A1 discloses a brake pressure computing apparatus which uses a target deceleration signal to indicate the achieve the required braking pressure change to match the corresponding target pressure, a brake pressure generator outputs a signal to the brake cylinder to achieve the required braking force, a memory device that stores target and actual pressure values, using information indicating the pressure differences of the target system and the actual system, and an air brake correction controller to determine the actual pressure needed to be created by opening the valve based on data in the memory. 


None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
a signal input comprising a predetermined actuation duration for a valve of a reference system, with which a required pressure change can be achieved in the reference system 
a device for determining the effective opening time of the valve belonging to the predetermined actuation duration for the valve of the reference system by means of the data stored in the storage device,
a device for determining an effective opening time of the valve of the target system corresponding to the effective opening time of the valve of the reference system by which the same pressure change is achieved in the target system as in the reference system, based on the parameters characterizing the pneumatic properties of the reference system and the target system, and
a device for determining the actuation duration of the valve required to achieve the effective opening time of the valve of the target system based on the data stored in the storage device,
wherein the effective opening time of the valve of the target system corresponding to the effective opening time of the valve of the reference system is determinable by factoring in the differing pneumatic velocities of the reference system and the target system.

	Independent Claim 6:
determining an effective opening time of the valve of the reference system established for a predetermined actuation duration signal input into a reference system by which a required pressure change in the reference system can be achieved;
determining an effective opening time of a valve of a target system corresponding to the effective opening time of the valve of the reference system by which the same pressure change is achieved in the target system as in the reference system; 
determining the actuation duration of the valve of the target system required to achieve the effective opening time of the valve of the target system, and 
wherein the effective opening time of the valve of the target system corresponding to the effective opening time of the valve of the reference system is determinable by factoring in the differing pneumatic velocities of the reference system and the target system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119